Citation Nr: 0415648	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
to the Norton Community Hospital, and emergency 
transportation expense, for a period beginning on January 1, 
2003.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The claims folder has not been sent to the Board.  It is not 
possible from the information before the Board to ascertain 
when the veteran was in service.  It is also not possible to 
tell clearly whether he has service connected pathology or is 
rated permanently and totally disabled for pension purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the James H. Quillen 
Department of Veterans Affairs Medical Center, Mountain Home, 
Tennessee.  In view of the veteran's request for a Travel 
Board hearing, the file was forwarded to the Board through 
the Roanoke, Virginia, Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran's August 2003 substantive appeal reflects that he 
requested a Travel Board Hearing.  It is indicated that while 
the facility making the determination on the reimbursement 
issue is in Tennessee, he lives in Virginia and is nearer to 
Roanoke RO.  The RO forwarded the file without scheduling a 
hearing as required.  See 38 C.F.R. § 20.704 (2003).  In 
light of the fact that the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for such a hearing, a remand is required.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The Board notes no evidence in the file of the veteran having 
been provided the notice required by the VCAA.  It is not 
clear whether there may be pertinent evidence in the claims 
folder.  This procedural deficiency must be remedied.

Accordingly, the case is REMAMDED for the following:

1.  The RO shall provide letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained and associated 
with the claim file and whether the RO 
intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence the VA will 
obtain on his behalf.  The claims folder 
should be obtained and reviewed to 
ascertain whether such notice is in that 
file.  That file should remain with the 
Medical Administrative file that contains 
some information concerning the 
processing of this case.

2.  After the above is complete, the RO 
shall schedule a hearing as requested 
before a Member of the Board at the 
earliest available opportunity, in 
accordance with applicable procedures, 
and notify the veteran of the date and 
time thereof.  If he wishes to withdraw 
the request for the hearing, that should 
be done by written document submitted to 
the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




